DETAILED ACTION / EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT PURSUANT TO 37 CFR 1.312, filed July 26, 2022 and entered with submission of the RCE filed July 29, 2022.
 				       Examiner’s Amendment
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 	Authorization for this examiner’s amendment was given in an interview with Casey R. Huffmire (Reg. No. 60,085) on August 10, 2022.
5.	The application has been amended as follows: 
 	Claim 23, line 8, delete “the plurality of second job identifiers” (second occurrence).
Allowable Subject Matter
6.	Claims 1-9 and 11-28 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s first server system, including the following limitations:
	- acquire an access token based on second user identification information different from the first user identification information is a situation that a user has logged into the first server system based on the first user identification information;
	- acquire, from a second server system that stores a plurality of second job identifiers and second image files respectively corresponding to the second job identifiers, the plurality of second job identifiers by using the acquired access token; and
	- cause the image forming apparatus to display the stored plurality of first job identifiers corresponding to the first user identification information and the acquired plurality of second job identifiers, which are arranged in an order set regardless of which server system each of the first and second image files is stored in.
 	Claims 2-8, 11 and 12 depend from claim 1.
	Claim 9, drawn to a method for controlling a first server system, similarly recites the allowable subject matter of claim 1.
	Regarding claim 13, the cited prior art fails to disclose or suggest Applicant’s image forming apparatus, including the following limitations:
	- receive, from the first server system, the plurality of first job identifiers and a plurality of second job identifiers acquired from a second server system that stores the plurality of second job identifiers and second image files respectively corresponding to the second job identifiers, wherein the plurality of second job identifiers are acquired by using an access token that has been acquired based on second user identification information different from the first user identification information in a situation that a user has logged into the first server system based on the first user identification information; and
	- display the plurality of received first job identifiers and the plurality of second job identifiers arranged in an order set regardless of which server system each of the first and the second image files is stored in.
 	Claims 14-16 depend from claim 13.
 	Regarding claim 17, the cited prior art fails to disclose or suggest Applicant’s first server system, including the following limitations:
	- acquire an access token based on user identification information of a second server system in a situation that a user has logged into the first server system;
	- acquire, from the second server system that stores a plurality of second job identifiers and second image files respectively corresponding to the second job identifier, the plurality of second job identifiers by using the acquired access token; and
	- cause an image forming apparatus to display the stored plurality of first job identifiers and the acquired plurality of second job identifiers, which are arranged in an order set regardless of which server system each of the first and second image files is stored in.
 	Claims 18-22 depend from claim 17.
	Claim 23, drawn to a control method for controlling a first server system, similarly recites the allowable subject matter of claim 17.
 	Claims 24-28 depend from claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677